[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              August 23, 2006
                             No. 06-10054                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 04-00137-CV-WLS-1

ROBERT LEE WASHINGTON, SR.,


                                                           Plaintiff-Appellant,

                                  versus

VETERANS OF FOREIGN WARS OF THE UNITED STATES,
VETERANS OF FOREIGN WARS BARR-ALLEN
POST #2785 INC,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                            (August 23, 2006)

Before DUBINA, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:
      Robert Lee Washington, Sr., proceeding pro se, appeals the district court’s

dismissal of his complaint alleging racial discrimination under Titles VI and VII of

the Civil Rights Act of 1964 and under the Fourteenth Amendment to the United

States Constitution.

I. Background

      Washington, an African-American member of Post #2785 (“Post 2785”) of

the Veterans of Foreign Wars (“VFW”), filed a complaint against Post 2785 and

the national VFW, alleging that Post 2785 and the national VFW unlawfully

discriminated against him by: (1) telling him to move his car in the parking lot

three times; (2) not permitting him to “work bingo”; (3) removing him from a

VFW meeting for speaking to the chairman; and (4) ignoring him when he raised

his hand to ask questions during the meeting.

      At the district court’s direction, Washington amended his complaint,

reasserting the allegations in his prior complaint, admitting that he was not an

employee of Post 2785 or the national VFW, and explaining that he had contacted

the EEOC in an attempt to exhaust his administrative remedies but that the EEOC

had refused involvement.

      Both Post 2785 and the national VFW filed motions to dismiss, and the

district court dismissed Washington’s complaint, finding that (1) Washington was



                                          2
not an employee for purposes of Title VII, (2) the VFW was not a federally funded

entity under Title VI; and (3) there was no state action, as required for liability

pursuant to 42 U.S.C. § 1983.

      Washington objected to the court’s order of dismissal, arguing that, although

he may have cited the wrong statutes, he was discriminated against and is entitled

to his day in court. The court construed Washington’s objection as a motion to

reconsider and denied that motion.1

II. Discussion

      Washington argues that the district court erred because he has not been

given an opportunity to present his claims and because the disparate actions of the

two law firms representing the defendants confused him. He notes that his pro se

status requires that he be held to a less rigid standard.

      “We review de novo a district court’s dismissal under Rule 12(b)(6) for

failure to state a claim, accepting the allegations in the complaint as true and

construing them in the light most favorable to the plaintiff.” Behrens v. Regier, 422

F.3d 1255, 1259 (11th Cir. 2005) (internal quotation marks and citation omitted).

      Here, the district court properly dismissed Washington’s complaint because,

even liberally construing his allegations, we conclude that Washington failed to


      1
        The national VFW opposed reconsideration, arguing that Washington’s motion was
untimely and was not based on new evidence or an error in law or fact.

                                            3
state a claim upon which relief could be granted. First, Washington’s Title VII

claim fails because, as he concedes, he is not an employee of either Post 2785 or

the national VFW. Only an employee may bring suit pursuant to Title VII. 42

U.S.C. § 2000e-2(a); Llampallas v. Mini-Circuits, Inc., 163 F.3d 1236, 1242-43

(11th Cir. 1998).

       Second, neither Post 2785 nor the national VFW is a federally funded entity.

Title VI “prohibits discrimination only by recipients of federal funding.” Shotz v.

City of Plantation, 344 F.3d 1161, 1169-70 (11th Cir. 2003); see also 42 U.S.C.

§ 2000d. As Washington has not alleged that Post 2785 or the national VFW

receive federal funding, neither can be liable under Title VI.

       Finally, to establish a claim for a constitutional violation under 42 U.S.C.

§ 1983, Washington must establish (1) a violation of a constitutional right and (2)

that the alleged violation was committed by a person acting under color of state

law. West v. Atkins, 487 U.S. 42, 48 (1988). Here, none of the parties were state

actors. A private party will be considered a state actor only where one of the

following conditions is met: (1) the state has coerced or at least significantly

encouraged the action alleged to have violated the Constitution; (2) the private

parties performed a public function that was traditionally the exclusive prerogative

of the state; or (3) the state had so far insinuated itself into a position of



                                             4
interdependence with the private parties that it was a joint participant in the

enterprise. Rayburn ex rel. Rayburn v. Hogue, 241 F.3d 1341, 1347 (11th Cir.

2001). As Washington has failed to allege any of the foregoing conditions, the

district court properly dismissed his constitutional claim.

      For the foregoing reasons, we AFFIRM the district court’s order dismissing

the complaint.

AFFIRMED.




                                           5